Citation Nr: 1505288	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  10-14 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for bilateral hearing loss.  

2.  Entitlement to an initial disability rating in excess of 10 percent for vertigo prior to November 20, 2012, and entitlement to an initial disability rating in excess of 30 percent on and after November 20, 2012.  

3.  Entitlement to a total disability rating for compensation purposes based upon unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision (hearing loss) and an April 2010 rating decision (vertigo) by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The April 2010 rating decision granted entitlement to service connection for vertigo as associated with the Veteran's service-connected bilateral hearing loss.  The AOJ assigned an initial disability rating of 10 percent effective April 13, 2009, the date the Veteran's claim for service connection was received by VA.  A March 2013 rating decision granted a higher initial disability rating of 30 percent, effective November 20, 2012.  Staged ratings have been created and the issue on appeal has been characterized as it appears on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the AOJ and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation). 

In December 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In a statement received by VA in June 2013, the Veteran reported that he retired in 2006 due to dizziness/vertigo because it worsened to the point where it threatened not only his life, but others.  He stated that he was doing electrical work and had an attack of dizziness/vertigo.  In light of the Veteran's statements, the Board finds that the issue of entitlement to a TDIU has been reasonably raised by the record and entitlement to a TDIU is on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran contends that he is entitled to higher ratings for the service-connected disabilities on appeal.  He also requested a higher rating and/or a separate rating for Meniere's syndrome.  The Veteran contends that his disability is more accurately characterized as Meniere's syndrome, as opposed to vertigo.  Review of the record reflects that the Veteran is service-connected for bilateral hearing loss, rated as 50 percent disabling, service-connected for vertigo, currently rated as 30 percent disabling, and service-connected for tinnitus, rated as 10 percent disabling.  See 38 C.F.R. §§ 4.85, 4.86, 4.87; Diagnostic Codes 6100, 6204, 6260.  

In a claim for an increased rating, the Board must consider the applicability of other diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Board must consider whether another rating code is more appropriate than the one used by the AOJ.  Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

In September 2012, the Board remanded the Veteran's case for additional development, to include a VA audiological examination with respect to the Veteran's bilateral hearing loss and a VA examination to clarify the diagnosis for the Veteran's vertigo symptoms.  The AOJ was asked to consider whether a rating under Diagnostic Code 6204 or 6205 would be appropriate.  

The Veteran was provided a VA audiological examination in November 2012.  The examination report included the findings required to rate the Veteran's service-connected bilateral hearing loss.  See Stegall v. West, 11 Vet. App. 268 (1998).  Concerning the service-connected vertigo, a December 11, 2012 audiology C&P examination consult note shows that the Veteran reported disorientation, headache, and imbalance that occurred three to five times per week.  Each episode reportedly lasted from thirty minutes to one hour.  A videonystagmography (VNG) was performed, but the testing was discontinued due to the Veteran becoming ill.  The examiner noted that the caloric testing could not be completed, but the findings were similar to the results of a VNG performed in March 2010.  It suggested a left peripheral vestibulopathy.  A December 13, 2012 addendum indicated that there were findings of left vestibular dysfunction and the Veteran was scheduled to see Dr. J. as a routine patient.  A December 27, 2012 ENT note, authored by Dr. J., a doctor of otology/neurotology, indicated that the Veteran described fluctuating hearing and vertigo.  The assessment listed fluctuating hearing and vertigo, likely endolymphatic hydrops (Meniere's syndrome).  Private medical treatment records submitted by the Veteran also reflect diagnoses of endolymphatic hydrops.

Currently, the Veteran is separately service-connected for hearing loss, vertigo, and tinnitus, with a combined rating of 70 percent.  However, the Veteran may be entitled to a higher disability rating utilizing the Diagnostic Code pertaining to Meniere's syndrome (endolymphatic hydrops).  A schedular rating of 100 percent is assignable for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6205.  A note following the code directs that Meniere's syndrome must be evaluated under Diagnostic Code 6205 or by separately evaluating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall evaluation.  Id.  

In this case, the Board finds that additional development is required prior to adjudication of the issues on appeal.  While the December 27, 2012 ENT note indicates that the Veteran "likely" has endolymphatic hydrops and the private medical treatment records include a diagnosis of endolymphatic hydrops, the Board finds that the evidence is not sufficient to determine whether the Veteran's separately service-connected disabilities of hearing loss, tinnitus, and vertigo, should be considered as part of the disease process of Meniere's syndrome.  In addition, the VA examination report and addendums did not address the absence or presence of a cerebellar gait, which is part of the criteria for a higher rating under Diagnostic Code 6205.  The Board is not permitted to render a determination as to whether the Veteran experienced a change in diagnosis; or, whether the diagnosis of Meniere's syndrome has been the correct diagnosis since the grant of service connection for vertigo.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board must rely on independent medical evidence to support its findings and must not refute medical evidence in the record with its own unsubstantiated medical conclusions), overruled on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the Board must remand for a new VA examination and opinion.  

Finally, concerning the issue of entitlement to a TDIU, the Veteran must be sent the proper notice letter and application for a TDIU.  Thereafter, the issue must be adjudicated by the AOJ.  See Rice, supra.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter with respect to the issue of entitlement to a TDIU.  Provide the Veteran a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, for completion.

2.  Request updated VA medical treatment records from February 2013 to the present.  

3.  Request that a suitably qualified VA examiner review the private audiograms in the record (February 2013, June 2013, and January 2014) and list the audiometric results in numerical form.  

4.  Contact the private healthcare provider, Austin Ear, Nose & Throat Clinic, who provided the February 2013, June 2013 and January 2014 audiograms and request clarification as to whether they used a Maryland CNC test for the speech recognition scores.  

If there is no response, notify the Veteran and ask him to obtain the information himself, if possible.  

5.  Schedule the Veteran for a VA examination with a specialist in otology/neurotology, if possible, to determine whether the Veteran has Meniere's syndrome and to provide the manifestations of the disability (if present).   The claims folder must be made available for review and the examiner must indicate that a review was completed.  Any indicated tests and studies must be completed.  

Following an examination of the Veteran and review of the claims folder, the examiner must respond to the following:  

a.  Does the Veteran have a diagnosis of Meniere's syndrome? 

b.  If the Veteran has a diagnosis of Meniere's syndrome, at what point did Meniere's syndrome have its onset?  The Board is particularly interested in the time period of April 13, 2009 to the present.  The Veteran is competent to report lay observable symptoms such as experiencing vertigo.

c.  List all manifestations and symptoms related to Meniere's syndrome and/or vertigo.  Specifically, address whether the Veteran has a cerebellar walk and whether the Veteran has hearing impairment with attacks of vertigo and cerebellar gait, and the frequency of such attacks.     

d.  The examiner is asked to comment on the functional impact of all of the Veteran's service-connected disabilities on his ability to work, consistent with his educational and occupational experience.  

e.  Express an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities preclude the Veteran from securing or following a substantially gainful occupation.

A rationale must be provided for any opinion offered.  

6.  After the development is completed, readjudicate the issues on appeal, to include consideration as to whether the Veteran's disabilities can be rated under Diagnostic Code 6205 and whether the Veteran is entitled to a TDIU or a referral for a TDIU on an extra-schedular basis.  If any benefit sought remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

